Citation Nr: 1330739	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  10-26 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disc disease of the lumbar spine.

2.  Entitlement to service connection for residuals of a cervical spine injury.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision on behalf of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the Department of Veterans Affairs RO.  VA will notify the appellant if further action is required on his part.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in February 2008.  The Veteran also submitted additional evidence pertinent to the issues on appeal in August 2011 without waiver of agency of original jurisdiction (AOJ) consideration of additional evidence.  See 38 C.F.R. § 20.1304 (2012).

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that Social Security Administration (SSA) decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  

In this case, the Veteran contends that he has back, neck, and hearing loss disabilities as a result of active service.  He testified in March 2011 that he worked in his ships engine room which was very loud.  He reported that he sustained back and neck injuries in service as a result of a fall through a scuttle hatch.  He stated that he was treated in the ship's hospital and told that X-rays demonstrated an injury to his back.  He also stated that a post-service magnetic resonance imaging (MRI) scan at Mercy Hospital had shown damage to his back.  In a February 2010 statement D.G. recalled the Veteran's mother having discussed injuries he sustained during active service; however, no specific information was provided.

The Board notes that a review of the available record shows service treatment and personnel records dated from February 1972 to June 1973 have been obtained, but that efforts to obtain additional records have been unsuccessful.  There is no indication, however, of any efforts to obtain any ship or deck logs that may have been maintained about the USS SARATOGA during the Veteran's service from June 1973 to June 1976.  The record also shows the Veteran was awarded SSA disability benefits in December 2009 and the records associated with that claim should be obtained and added to the claims file.  Based upon the available evidence, the Board finds the Veteran's statements as to injuries and noise exposure in service are consistent with the circumstances of his service.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Appropriate efforts must be taken to obtain copies of any relevant service department ship or deck logs that may assist the Veteran in substantiating his claims as to having sustained injuries aboard the USS SARATOGA.  As many requests as are necessary to obtain any relevant records must be made, unless it is determined that further efforts would be futile.

3.  Appropriate efforts must be taken to obtain copies of any relevant Social Security Administration  disability determination records.  As many requests as are necessary to obtain any relevant records must be made, unless it is determined that further efforts would be futile.

4.  Following completion of the above, schedule the Veteran for an appropriate VA spine examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has present back and/or neck disorders as a result of active service.  Opinions should be provided based on any examination findings; the credible lay evidence of symptom manifestation and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Following completion of the above, schedule the Veteran for an appropriate VA audiology examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a hearing loss as a result of active service.  Opinions should be provided based on any examination findings; the credible lay evidence of symptom manifestation and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If the benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

